DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8, 10, 11, 13, 14, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-14 of U.S. Patent No. 10,932,492. Although the claims at issue are not identical, they are not patentably distinct from each other because; 
With respect to claim 1, U.S. Patent No. 10,932,492 claims a nicotine powder inhaler comprising: a body extending between a mouthpiece portion and a distal end portion, the mouthpiece portion comprising an outlet at a proximal end of the mouthpiece portion; a nicotine powder receptacle disposed within the body and constructed to receive a capsule, wherein the nicotine powder receptacle comprises only a single air inlet; a piercing element comprising a needle axially disposed in the body and constructed to enter the nicotine powder receptacle to pierce the received capsule; a swirl generator element constructed to induce rotational movement in airflow moving through the body; a plurality of inlet airflow channels extending from the distal end portion to the swirl generator; and a single outlet airflow channel extending from the swirl generator to the outlet and extending from the nicotine powder receptacle to the outlet axially along a longitudinal axis, wherein the inhaler is constructed to deliver the dose of nicotine powder via air flow created by inhalation at the mouthpiece portion at an inhalation rate of less than about 5 L/min (Claim 1). 
Claim 3 is rejected by claim 1 of U.S. Patent No. 10,932,492. 
Claim 8 is rejected by claims 1, 2 and 4 of U.S. Patent No. 10,932,492. 
Claim 10 is rejected by claim 8 of U.S. Patent No. 10,932,492. 
Claim 11 is rejected by claim 9 of U.S. Patent No. 10,932,492. 
Claim 13 is rejected by claim 10 of U.S. Patent No. 10,932,492. 
Claim 14 is rejected by claim 11 of U.S. Patent No. 10,932,492. 
Claim 16 is rejected by claim 12 of U.S. Patent No. 10,932,492. 
Claim 17 is rejected by claim 13 of U.S. Patent No. 10,932,492. 
Claim 18 is rejected by claim 14 of U.S. Patent No. 10,932,492. 

___________________________________________________________________________
Claims 1, 3, 8-12, 14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 11-13, 15, 17-20 of U.S. Patent No. 10,912,334. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, U.S. Patent No. 10,912,334 claims a nicotine powder inhaler comprising: a body extending between a mouthpiece portion and a distal end portion; a nicotine powder receptacle disposed within the body; a filter element disposed in the airflow channel, comprising a plug of filter material; a swirl generator element constructed to induce rotational movement in the airflow moving through the body; a plurality of inlet airflow channels extending from the distal end portion to the swirl generator; and an outlet airflow channel extending axially from the swirl generator and the nicotine powder receptacle to an outlet at a proximal end of the mouthpiece portion, wherein the inhaler is constructed to deliver a dose of nicotine powder into lungs of a user via air flow created by inhalation at the mouthpiece portion at an inhalation rate of less than about 5 L/min (claim 1). 
Claim 3 is rejected by claim 5 of U.S. Patent No. 10,932,492. 
Claim 8 is rejected by claim 4 and 1 of U.S. Patent No. 10,932,492. 
Claim 9 is rejected by claim 4 of U.S. Patent No. 10,932,492. 
Claim 10 is rejected by claim 11 of U.S. Patent No. 10,932,492. 
Claims 11 and 12 are rejected by claims 12 and 13, respectively, of U.S. Patent No. 10,932,492. 
Claim 14 is rejected by claim 15 of U.S. Patent No. 10,932,492. 
Claim 16 is rejected by claim 17 of U.S. Patent No. 10,932,492. 
Claim 17 is rejected by claim 18 of U.S. Patent No. 10,932,492. 
Claim 18 is rejected by claim 19 of U.S. Patent No. 10,932,492. 
Claim 19 is rejected by claim 20 of U.S. Patent No. 10,932,492. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
_____________________________________________________________________
Claims 1, 3-6, 8-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONOVAN et al. (US 2012/0145150) in view of HRKACH (US 2005/0022812) 
With respect to claim 1, DONOVAN et al. discloses a dry powder inhaler (Abstract) comprising a body extending between a mouthpiece portion at an outlet and a distal end portion at an inlet (Paragraphs [0024]-0027]; Figures 4A-4D, 7, 8C, 8D); an outlet airflow channel extending between the mouthpiece portion and the distal end portion (Paragraph [0027]), which includes item 205 or 408, and a nicotine powder receptacle, 406, 506, 802a or 802b (Paragraphs [0059], [0063], [0089] and [0097]) disposed within the body and capable of receiving a dose of nicotine powder (Paragraphs [0124]-[0127]; Figure 10). The body of DONOVAN et al. further includes corners, 207 in the receptacle that generates recirculating eddies, 206, (i.e., swirl generator) (Paragraph [0091]; Figure 2B). 
DONOVAN et al. does not explicitly disclose that the inhaler is capable of delivering the powder into the lungs of a user at an inhalation rate of less than about 5 L/min. 
HRKACH discloses a dry powder inhaler ((Abstract; Paragraph [0005]) that is capable of delivering powder delivered via a single breath-activated step, especially at low inspiratory flow rates and/or low inspiratory volumes into the lungs of a compromised patient (Paragraphs [0004]-[0007]). The chamber is provided  (i.e., receptacle) with a plurality of slits surrounding the chamber allows the powdered inhalant to be delivered at flow rates of 5 L/min (Paragraph [0085]). The slits allow air into the chamber (Paragraph [0071]) (e.g,. a plurality of air flow channels). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the chamber of DONOVAN et al. with slits to configure the inhaler to deliver powder at an inhalation rate of 5 L/min, as taught by HRKACH so that the inhalant can be delivered into the lungs of a compromised patient. 
The slits represent the claimed plurality of airflow channels and are fluidly connected to the proximal mouthpiece end given that the air flows through these channels and out the mouthpiece to be inhaled. Moreover, these channels, as being part of the swirl generating element, also implicitly connect the swirl generating element to the mouthpiece. 
The dose of nicotine powder is a material worked upon by the apparatus and does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
The courts have generally held that an apparatus may be recited either structurally or functionally. See, In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). If the Examiner concludes that a functional limitation is in inherent characteristic of the prior art, then to establish a prima facie case of obviousness, the Examiner should explain that the prior art structure necessarily possesses the functionally defined limitations. See, In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). MPEP 2114, I. 
In the instant case, the inhaler is capable of functioning as claimed, as explained above. 
The courts have also generally held that an apparatus claim covers what a device is, not what a device does. See, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all of the structural limitations. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2144, II. 
In the instant case, the act of inhaling at the claimed rate is a recitation with respect to the manner in which the claimed apparatus is intended to be employed. The capability of the device to deliver the dose while inhaling at said rate is a functional limitation as explained above.
The courts have generally held that less than about 5 L/min allows for rates slightly above 5 L/min, and includes 5 L/min. See, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144. 05, I. 
With respect to claim 3, DONOVAN et al. discloses that the receptacle is capable of receiving a capsule containing nicotine powder (Paragraphs [0124]-[0127]; Figure 10). The apparatus further comprises opposing piercing elements, 1202 and 1204, capable of extending into the receptacle and piercing a received capsule and fluidly connect the nicotine powder with the airflow channel (Paragraph [0127]). The piercing elements of DONOVAN et al. are disposed such that they extend axially (Figures 4A-7 and 12) and are constructed to enter the receptacle and pierce a capsule (Paragraph [0127]).
With respect to claim 4, HRKACH shows that the airflow channels comprise three channels, 218 (Figure 6) amongst others. 
With respect to claim 5, DONOVAN et al. discloses that the outlet channel of the mouthpiece portion is cylindrical (Paragraphs [0105] and [0106]; Figures 4A-4C). 
With respect to claim 6, DONOVAN et al. discloses that the chamber has a diameter and length (Paragraph [0090], [0106],  [0107]), and therefore implicitly has a cylindrical shape. Specifically, DONOVAN et al. discloses that the receptacle has a diameter, as in a single diameter. This single diameter along a length implicitly defines a cylindrical shape. 
With respect to claim 8, DONOVAN et al. discloses that the receptacle is capable of receiving a capsule containing nicotine powder (Paragraphs [0124]-[0127]; Figure 10).
With respect to claim 9, the capsule, and thus nicotine powder and flavorant within the capsule, is a material worked on by the apparatus and does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
With respect to claim 10, the active agent, is a material worked on by the apparatus and does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
With respect to claims 11 and 12,  the nicotine powder is a material worked on by the apparatus and does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
Thus, the particle size and particle size distribution does not impart patentability to the claims. 
With respect to claim 13, the nicotine powder, and thus L-leucine, is a material worked on by the apparatus and does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
With respect to claims 14 and 15, the nicotine powder, and thus nicotine bitartrate and nicotine glutamate, is a material worked on by the apparatus and does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
With respect to claim 17, DONOVAN et al. discloses taking the inhalation apparatus (as laid out in the rejection of claim 1) and placing in a user's mouth, and inhaling to deliver nicotine particles into the user’s lungs (Paragraphs [0009], [0063], [0099] and [0100]). DONOVAN et al. does not explicitly disclose inhaling at a flow rate of less than about 2L/min. 
HRKACH discloses a dry powder inhaler ((Abstract; Paragraph [0005]) that is capable of delivering powder delivered via a single breath-activated step, especially at low inspiratory flow rates and/or low inspiratory volumes into the lungs of a compromised patient (Paragraphs [0004]-[0007]). Flow rates less than 15 L/min emits a high dose to the patient (Paragraph [0085] and providing the chamber (i.e., receptacle) with a plurality of slits surrounding the chamber allows the powdered inhalant to be delivered at flow rates of 5 L/min (Paragraph [0085]). HRKACH further tests the inhalation rate on patients to determine the delivered dosage and shows (See figure 12) that inhalation rates of between 12 and 86 L/min provide satisfactory delivery (Paragraphs [0152]-[0154]). According to HRKACH the delivery was characterized by high emitted doses and high lung deposition, with low variability. Lung deposition is independent of flow rate (PIFR) by analysis of variance across the wide range of inspiratory flow rates (Paragraph [0155]). Moreover, the extrapolation shown in Figure 12 of HRKACH appears to show an expected satisfactory dosage delivery even to about 2 L/min or less. 
 It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the chamber of DONOVAN et al. with slits to configure the inhaler to deliver powder at an inhalation rate of about 5 L/min and less, as taught by HRKACH so that the inhalant can be delivered into the lungs of a compromised patient. Less than 5 L/min and to about 2 L/min or less, overlaps with the claimed range. MPEP. 2144.05, I. 
Moreover, given that HRKACH discloses that high deposition and low variability are achieved independent of flow rate (Paragraph [0155]) and that the device is configured to deliver dosages to patients that cannot breathe hard(Paragraph [0093]) and that the extrapolation of an expected sufficient dose is delivered even with an inhalation rate at or below 2 L/min (Figure 12), it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the inhaler (such as those disclosed in paragraphs [0098]-[0108] in HRKACH) to deliver the dosage by inhaling at a rate of 2 L/min or less so that patients with excessively impaired breathing can still inhale medication from the inhaler. 
With respect to claim 18, DONOVAN et al. discloses that one of the chambers includes corners that create rotational movement of the air passing through the chamber, which causes the actuator to dislodge the powdered medicament (Paragraphs [0091]; Figure 2B). 






_______________________________________________________________________
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONOVAN et al. (US 2012/0145150) in view of HRKACH (US 2005/0022812) as applied to claims 1, 3-6, 8-15, 17 and 18 above, and further in view of FARR et al. (US 2015/0343159).

With respect to claim 2, DONOVAN et al. discloses that the area of the vents into the chamber is 0.014 square inches, while the area of the mouthpiece hole area is 0.020 square inches (Table 1; Paragraph [0091]-[0094]). With a uniform thickness of the walls, 222 and 212 (Figure 6). The volume of the mouthpiece hole area would be larger than that of the airflow channels. 
DONOVAN et al. does not explicitly disclose that the volume of the outlet channel is larger than the airflow channels. FARR et al. discloses that the wall thickness of the housing and cavity is the same thickness which improves the suitability of the device for injection molding (Paragraph [0096]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wall thickness of the housing walls and capsule cavity portions DONOVAN et al. with the same thickness, as taught by FARR et al. so as to improve suitability for injection molding. 
With the walls of the receptacle being the same thickness, and the area of the outlet channel being larger than the area of the air flow channels, combined, the volume of the outlet channel is implicitly larger than the combined volume of the airflow channels. 



______________________________________________________________________
Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONOVAN et al. (US 2012/0145150) in view of HRKACH (US 2005/0022812)  as applied to claims 1, 3-6, 8-15, 17 and 18 above, and further in view of ALSTON et al. (US 2004/0206350).
With respect to claim 7, modified DONOVAN et al. does not explicitly disclose that the body has a transverse cross sectional shape having a major axis and a minor axis with the major axis being longer than the minor axis. ALSTON et al. discloses a dry poser inhaler (Abstract; Paragraph [0002]). The chamber, which is a part of the body, comprises an oval cross section to increase aerosolization of the formulation (Paragraph [0027]; Figure 3F). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the chamber, and thus the body, with an oval cross section, as taught by ALSTON et al. so as to increase aerosolization of the formulation. 
The oval cross section necessarily has a major axis and minor axis with the major axis being larger than the minor axis. 
With respect to claim 19, DONOVAN et al. discloses that one of the chambers includes corners that create rotational movement of the air passing through the chamber, which causes the actuator to dislodge the powdered medicament (Paragraphs [0091]; Figure 2B). 
DONOVAN et al. does not explicitly disclose that the formulation also contains flavoring agents. ALSTON et al. discloses that the formulation also contains flavoring agents (Paragraph [0045]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the receptacle with flavoring agents as taught by ALSTON et al. so that the user is provided with a desired flavor of the dispensed nicotine powder. 

_____________________________________________________________________
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONOVAN et al. (US 2012/0145150) in view of HRKACH (US 2005/0022812)  as applied to claims 1, 3-6, 8-15, 17 and 18 above, and further in view of STANIFORTH et al. (US 7,089,934).
With respect to claim 16, Modified DONOVAN et al. does not explicitly disclose the ability of the inhaler to deliver between 5 and 50 puffs. STANIFORTH et al. discloses that the reservoir contains enough powdered inhalant to provide multiple doses. The amount can be enough for enough unit does, from between 2 to about 400, for ease in patient compliance to provide a days supply, a months supply or a years supply of doses, e.g., 30 or 365 doses for daily doses (Column 6, lines 45-65) by metering out unit doses ranging from 0.01 mg to about 1.5 grams (Column 6, lines 5-15) from the supply (Column 4, lines 20-50). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the inhaler of modified DONOVAN et al. with metering means and the capability of the receptacle to hold enough supply to deliver a dose of 3 mg, as taught by STANIFORTH et al.  between 2 and 400 times, or a unit dose (i.e., via a puff) each day for between 30 and 365 days for ease of patient compliance. 




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745